DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 3 December 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
2.	Claims 1-7 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dengler et al., US 2017/0105824 in view of Weihrauch, US 6,045,649.
	Dengler et al. disclose the claimed invention including a method for manufacturing a welded tuft assembly for a brush head comprising the steps of inserting at least one bristle tuft (21) into an opening in a retention element (retention element 50, paragraph 0053); and using heat at a proximal end of the bristle tuft (23) and a proximal side of the retention element to at least partially melt the bristle tuft and at least a portion of the proximal side of the retention element together to create a merged proximal end head portion that holds the welded tuft assembly together (paragraph 0054-0055). Regarding claim 2, there is a tuft carrier that contains a plurality of retention elements (Figure 2B or 5). Regarding claim 3, the tuft carrier comprises a plurality of webbing links interconnecting the plurality of retention elements together (91, see paragraph 0052). Regarding claim 4, the webbing links arrange the retention elements and bristle tufts contained therein in a general pattern that defines a final layout for the brush head when fully assembled (Figure 5, paragraphs 0049 and 0052). Regarding claim 5, the tuft carrier comprises a carrier plate that includes the plurality of retention elements (platen 42, paragraph 0056; alternatively 91; alternatively 36). Regarding claim 6, the retention elements and the bristle tufts are made of similar material (similar material in that they are each polymers, retention elements are  polypropylene, paragraph 0042 and bristles can by nylon, paragraph 0058; the melting temperature is similar, paragraph 0058). Regarding claim 7, 
	Dengler et al. disclose that heat is used to weld a proximal end of the bristle tuft and a proximal side of the retention element, however does not recite that it is laser welding that provides the heat to partially melt the bristle tuft and a portion of the proximal side of the retention element together. Dengler et al. state that the heat source is heated air or a variety of heat sources (paragraph 0054).
	Weihrauch teaches that laser welding is advantageous in securing and welding a proximal end of a bristle tuft by using the method of laser welding because it can be done quickly and constantly (Column 3 Lines 43-55) and fastens bristles to a carrier with high retention (Column 3 Lines 56-67).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a welded tuft assembly of Dengler et al. to use a laser welding as the method of heating the proximal ends of the bristle tufts to the retention element, as taught by Weihrauch, as it is a constant and quick method of securing bristles to a carrier that results in the tuft of bristles being secured with high retention.
3.	Claims 1-6 and 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Clos WO 2004/080238 A1 (see also computer generated English translation) in view of Weihrauch, US 6,045,649.

	Clos disclose that heat is used to weld a proximal end of the bristle tuft and a proximal side of the retention element, however does not recite that it is laser welding that provides the heat to partially melt the bristle tuft and a portion of the proximal side of the retention element together. Clos state that the heat source is heated air or a variety of heat sources (hot air or heating plate, see English translation page 7).
	Weihrauch teaches that laser welding is advantageous in securing and welding a proximal end of a bristle tuft by using the method of laser welding because it can be done quickly and constantly (Column 3 Lines 43-55) and fastens bristles to a carrier with high retention (Column 3 Lines 56-67).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a welded tuft assembly of Clos to use a laser welding as the method of heating the proximal ends of the bristle tufts to the retention element, as taught by Weihrauch, as it is a constant and quick method of securing bristles to a carrier that results in the tuft of bristles being secured with high retention.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg